PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/763,849
Filing Date: 20 Apr 2010
Appellant(s): Noviello, Joseph, C.



__________________
Davy Zoneraich, Reg. No. 37,267
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed dated 1/13/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
VII.  Claims 1-5, 7-10 and 12-24 stand rejected under 35 U.S.C. § 101 as allegedly being directed to patent ineligible subject matter.
Argument A.2.
Appellant states that the Examiner over-generalizes the claim limitations.  Examiner impermissibly parses the term “first display,” which is a structural feature and the Examiner fails to establish that the limitation “move a display of the market data circle from a first location … to a second location … and that is the determined distance away from the trader requirements indicia” can be performed in the human mind, contrary to the Examiner’s assertion, much less moving a display of a market data circle on a first display of a graphical user interface as required by the claims.  Appellant also states that the Examiner’s assertions regarding fundamental economic practices is also flawed.  Appellant then cites U.S. Bancorp vs. Solutran, Inc. Board decision and a Trading Techs, Int’l. Inc. v. CQG, Inc. Federal Circuit decisions and concludes that the Examiner improperly disembodies the “initiate a trade” limitations from the other preceding claim limitations that server as conditions precedent.  The Examiner does not point to any record evidence establishing that positon market data circles relative to trader requirements indicia in a graphical user interface is a fundamental economic practice, much less determining whether the trader requirements indicia is at a position overlapped by a given market data circle.  The rejection is conclusory and should be reversed for at least these reasons.  Appellant also states that claims 1 and 23 recite a particular machine, and claim 22 recites a method carried out by a 
	Examiner respectfully disagrees and notes that under Step 2A, Prong One, the claim limitations are considered initially without technology limitations to determine if the claim recites an abstract idea.  In this case, it was determined that the claim (in the absence of technology limitations) recites an abstract idea.  The technology limitations were then considered to determine if these limitations restrict the claim from reciting an abstract idea.  In this case, it was determined that the technology limitations do not restrict the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea.  The update and determining steps (step (b)) are recited at a high level of generality and are interpreted as a Certain Methods of Organizing Human Activity (fundamental economic practice or principle; a person following a set of instructions or a person signing a contract online and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping.  Thus, the claim clearly recites an abstract idea and the technology improvement or significantly more aspect of the claim will be reviewed under Step 2A, Prong 2/Step 2B.  Thus, Appellants’ arguments are not persuasive.
Argument A.3.
Appellant respectfully submits that at least these features constitute additional elements that integrate the alleged abstract idea into a practical application, and in particular provide an improvement to the technical field of trading financial instruments and implement the alleged abstract idea in 
Examiner has reviewed each and every Appellant’s arguments noted in the Appeal Brief dated 1/13/2021.  Examiner concludes that the claim does not integrate the abstract idea into a practical application.  The improvement to the technical field of trading financial instruments by providing an improved user interface amounts to an improvement to a judicial exception (i.e. an abstract idea of trading a financial instrument) and not to technology.  Thus, these improvements may have technical components which are simply used to apply the abstract idea and may result in facilitating the trader in executing a trade, nonetheless, these improvements are not sufficient to integrate the abstract idea into a practical application.  The particular machine argument is not persuasive as it relates to a general purpose computer performing its basic function of processing data and displaying an outcome.  Examiner notes that it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014 (see MPEP 2106.05(b)(I)).  The claim results in applying the abstract idea using a computer without integrating the abstract idea into a practical application.  The significantly more aspect of the argument will be considered under Step 2B. 
Argument A.4. 
Appellant submits that at least the above emphasized features of representative claim 1, taken alone or in combination with the claimed limitations as a whole, recite “significantly more” than any alleged abstract idea and constitute an inventive concept used in a meaningful way that renders the claimed subject matter eligible for patenting.
Examiner does not find Appellant’s arguments with respect to “inventive concept” or significantly more aspect of the claim to be persuasive.  The display, receive, determine, update, and no relevance in determining whether the subject matter of a claim falls within the 101 categories of possibly patentable subject matter.”  Intellectual Ventures  v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016).
Argument B.
With respect to the rejection of dependent claims 2-5, 7-10, 12-21 and 24, Appellant states that the rejection does not address the feature of the dependent claims with specificity, or provide any reason why the claim features do not add “significantly more” when taken individually or in combination with the features of the independent claims.
Regarding claim 3, “based on the act of determining that the market data satisfies the particular trading parameter, update the first display to display a particular market circle…” is abstract in nature and thus cannot furnish an inventive concept.  Thus, the claim limitations do not integrate the abstract idea into a practical application as there is no technical improvement under Step 2A, Prong Two or amount to add significantly more under Step 2B.  Thus, these arguments are not persuasive.

Regarding claim 9, “determine, based on the updated probability, an updated display distance between the trader requirements indicating and the market data indicia corresponding to the respective trading parameter; and update the first display to display the market data indication….” is abstract in nature and thus cannot furnish an inventive concept.  Thus, the claim limitations do not integrate the abstract idea into a practical application as there is no technical improvement under Step 2A, Prong Two or amount to add significantly more under Step 2B.  Thus, these arguments are not persuasive.
Regarding claim 10, “wherein the first display further comprises: a plurality of concentric two-dimensional distance lines, each distance line representing a particular lines from the trader requirements indicia such that the plurality of distance lines represent a plurality of different distances and a corresponding plurality of different probabilities” is abstract in nature and thus cannot furnish an inventive concept.  Thus, the claim limitations do not integrate the abstract idea into a practical application as there is no technical improvement under Step 2A, Prong Two or amount to add significantly more under Step 2B.  Thus, these arguments are not persuasive.
Regarding claim 17, “in which the act of determining the distance between a display of a market data indicia and the trader requirements indicia based on the probability comprises: determining a weighted probability value; and determining the distance between a display of a market data indicia and the trader requirements indicia based on the weighted probability value” is abstract in nature and thus 
Regarding claim 18, “in which the act of determining the distance between a display of a market data indicia and the trader requirements indicia based on the probability comprises: determining a normalized probability value; and determining the distance between a display of each respective market data indicia and the trader requirements indicia based on the normalized probability value.” is abstract in nature and thus cannot furnish an inventive concept.  Thus, the claim limitations do not integrate the abstract idea into a practical application, as there is no technical improvement under Step 2A, Prong Two or amount to add significantly more under Step 2B.  Thus, these arguments are not persuasive.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Vincent Millin/
Appeals Practice Specialist

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.